GROSSCUP, Circuit Judge,
after the foregoing statement of facts, delivered the opinion of the court;
It is said in maintenance of the in junctional order appealed from, that the suits enjoined were an attempt to interfere with the corpus of the property in the hands of the federal court; and, to establish this proposition, it is urged that the debt found due, with costs of suit, are more than enough to exhhust the property, to foreclose the lien on which the decree was entered. These facts, it is urged, constitute an extinguishment of the trust.
But no such fact was in the record at the time the decree was entered. The sale had not yet taken place, and it was not known that there would, be no surplus. Indeed, provision for surplus was made *552in the decree to be paid over to the trustees under the will. The suits ' in the state court related, among other things, to such surplus, and to that extent, at least, lay outside the jurisdiction of the federal court.
But it is said the suits in the state court were not limited to such surplus — that in effect, they challenged the decree of the federal court under which the debt was established and the accounting settled. Let .this be admitted; even then the injunction is not justified, for to the extent that the subject matter of the suit in the state court was already settled by former adjudication, the defense should have been by plea in the court where the suits were brought, and not by injunction in another jurisdiction. No possession of the res was involved, and no conflict of courts could have followed, that would have affected the decree in the United States Court.
Though it was so argued, the facts of this case do not show that the commencement of the suits in the state court was in the nature of vexatious interference with the execution of the federal court’s decree. Other than the mere filing of the complaints, no step was taken or threatened. The restraining decree under consideration did not undo what had already been done. The suits still remained as they were before the decree was entered. We cannot see how their prosecution could have added any further cloud to the title, or have tended’to prevent persons having a mind to purchase, from attending the sale or bidding on the property. No element of vexatious interference of any kind, is apparent.
The decree must be reversed.